


Exhibit 10.3
Loan and Security Agreement






THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of this
   3rd  day of      August                   , 2011, by and between EMERGENT
MANUFACTURING OPERATIONS BALTIMORE LLC.  AND EMERGENT BIOSOLUTIONS INC.
(separately and together, joint and severally, “Borrower”)with an address at
2273 Research Blvd., Suite 400, Rockville, MD 20850 and PNC EQUIPMENT FINANCE,
LLC (“Lender”), with an address at  1000 Westlake Drive, Suite 200, Berwyn, PA
19312.


1.  
LOAN.

(a) Agreement to Lend.  Lender hereby agrees, subject to the conditions set
forth herein, to make a loan or loans (collectively, the “Loan”) to Borrower,
the respective principal amounts, interest rates, repayment terms and other
provisions relating to which are set forth on the applicable Request For Advance
(as hereinafter defined).  The proceeds of each Loan will be used for the
purpose of acquiring the personal property listed on the applicable Request For
Advance (the “Collateral”).
(b) Repayment of Loan; Evidence of Debt.  Borrower hereby unconditionally
promises to pay to the order of Lender the unpaid principal amount of each Loan,
together with interest thereon.  Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of Borrower to
Lender resulting from each Loan made by Lender, including the amounts of
principal and interest payable and paid to Lender from time to time
hereunder.  The entries made in the accounts properly maintained pursuant to the
preceding sentence shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that Lender’s failure to maintain
such accounts or any error therein shall not in any manner affect Borrower’s
obligation to repay each Loan in accordance with the terms of this Agreement
except to the extent that such failure or error results or would result in an
overpayment from Borrower to Lender under the applicable Loan.  In the event of
any default by Borrower in payment or performance of any of the Obligations (as
hereinafter defined), and the lapse or expiration of any applicable cure period
for such default, Lender may declare this Agreement and any other note,
schedule, supplement, lease, guaranty, agreement, instrument or document
executed in conjunction herewith (collectively, the “Loan Documents”) to be in
default hereunder and Lender may proceed with its remedies against Borrower in
accordance with paragraph 26, below, with respect to any or all of the Loan
Documents.
(c) Lender’s Discretion.  The Loan is not a committed line of credit. Borrower
acknowledges and agrees that Loans made under this Agreement, if any, shall be
made at Lender’s sole discretion.  Lender may decline to make any Loan requested
by Borrower pursuant to any Request For Advance hereunder at any time and for
any reason without prior notice to Borrower.


2.  SECURITY.  The security for the repayment of the Obligations shall include
but not be limited to the Collateral, guaranties and other documents heretofore,
contemporaneously or hereafter executed and delivered to Lender, which shall
secure the repayment of the Loan, all amounts set forth on each Request For
Advance and all other loans, advances, debts, liabilities, obligations,
covenants, including under any interest or currency swap, future, option or
other interest rate protection or similar agreement, and duties owing by
Borrower to Lender or any direct or indirect subsidiary of The PNC Financial
Services Group, Inc., of any kind or nature, present or future (including any
interest accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether or not evidenced
by any note, guaranty, lease, schedule or other instrument, whether arising
under any agreement, instrument or document, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, equipment
lease or guaranty, whether direct or indirect, absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising, and any
amendments, extensions, renewals and increases of or to any of the foregoing,
and all costs and expenses of Lender incurred in any way in connection
therewith, including but not limited to reasonable attorneys’ fees and expenses
(collectively, the “Obligations”).


3.  GRANT OF SECURITY INTEREST.  To secure the Obligations, Borrower, as debtor,
hereby assigns and grants to Lender, as secured party, a continuing lien on and
security interest in the Collateral.


4.  TERMS.  The obligations of the parties under this Agreement shall commence
upon the written acceptance hereof by Lender and shall end upon full performance
and observation of each and every term, condition and covenant set forth in this
Agreement and any extensions, modifications or amendments hereto.  The payment
terms for the respective Loan listed on the applicable Request For Advance shall
commence on the date indicated on such Request For Advance and shall terminate
upon payment in full of such Loan.  Any interim payments shall also be set forth
in such Request For Advance.


5.  PAYMENTS.  All payments, including any interim payments, in respect of the
Loan as described in the applicable Request For Advance shall be in the amount
stated in such Request For Advance.  Payments are an absolute obligation of
Borrower due and payable as set forth on the applicable Request For Advance
irrespective of any claims, demands, set-offs, actions, suits or proceedings
that Borrower may have or assert against Lender (except for a good faith claim
by Borrower that Lender’s accounts have not been properly maintained or are
erroneous) or any vendor of any of the Collateral.  Payments shall be made to
Lender at P.O. Box 640306 Pittsburgh, PA 15264-0306, or at such other place as
Lender or its successors or assigns may designate in writing to Borrower from
time to time.


6.  DELINQUENT PAYMENT PENALTY.  If any payment or other amount due hereunder is
not paid within ten (10) days of when due, Lender may impose a delinquent
interest rate on such unpaid amount at a rate per annum equal to the then
current Prime Rate (as hereinafter defined) with respect to all such delinquent
amounts.  Interest shall accrue at said rate whether or not judgment hereon has
been entered.  As used herein, “Prime Rate” shall mean the rate publicly
announced by PNC Bank, National Association, from time to time as its prime
rate.


7.  ADVANCES.  Lender may, at Borrower’s request, subject to the conditions set
forth in this paragraph 7, make such advances, deposits and reimbursements as
may be required for payment for, and purchase of, the Collateral and each such
advance, deposit or reimbursement shall be an advance of principal of the
Loan.  The Lender’s obligation to make any such advance, deposit or
reimbursement is subject to the conditions that as of the date of such advance,
deposit or reimbursement:
(a) No Event of Default.  No Event of Default (as hereinafter defined) or event
which with the passage of time, the giving of notice or both would constitute an
Event of Default shall have occurred and be continuing;
(b) Authority Documents.  Lender shall have received certified copies of
resolutions, incumbency certificates, opinions of counsel and other proof of
authorization satisfactory to Lender; and
(c) Receipt of Loan Documents.  Lender shall have received a Request For Advance
in form and substance satisfactory to Lender which shall have been completed and
executed by Borrower (each, a “Request For Advance”) which, upon delivery to and
acceptance by Lender, will become part of the Loan Documents, and such other
instruments and documents which the Lender may reasonably request in connection
with the transactions provided for in this Agreement, all in form and substance
satisfactory to Lender and duly executed by the Borrower.


8.  DELIVERY AND INSTALLATION.  Borrower will select the Collateral and the
supplier, and will order the Collateral from such supplier.  Lender shall not be
liable for loss or damage for any reason such as failure of or delay in
delivery, delivery to wrong location, delivery of improper Collateral or
property other than the Collateral, defects in or damage to the Collateral,
governmental regulations, strikes, embargoes or other causes, circumstances or
events.  If the cost of any item of Collateral differs from the price set forth
in the purchase order or the applicable Request For Advance, the payments due on
the applicable Loan shall be changed  to fully reflect any such difference.


9.  WARRANTY OF BORROWER'S QUIET POSSESSION.  Lender covenants, subject to the
disclaimer of warranties set forth immediately below, that so long as Borrower
faithfully performs this Agreement, Borrower may quietly possess and use the
Collateral without interference by Lender, or  by any party claiming by or
through Lender.


10.  DISCLAIMER OF WARRANTIES.  BORROWER ACKNOWLEDGES AND AGREES THAT (i) THE
COLLATERAL AND EACH PART THEREOF IS OF A SIZE, DESIGN, CAPACITY, AND MANUFACTURE
SELECTED BY AND ACCEPTABLE TO BORROWER, (ii) BORROWER IS SATISFIED THAT THE
COLLATERAL AND EACH PART THEREOF IS SUITABLE FOR ITS RESPECTIVE PURPOSE, (iii)
LENDER IS NOT A MERCHANT, MANUFACTURER OR A DEALER IN PROPERTY OF SUCH KIND,
(iv) THE COLLATERAL AND EACH PART THEREOF IS ENCUMBERED HEREUNDER, SUBJECT TO
ALL APPLICABLE LAWS AND GOVERNMENTAL REGULATIONS NOW IN EFFECT OR HEREAFTER
ADOPTED AND IN THE STATE AND CONDITION WHEN THE SAME FIRST BECAME SUBJECT TO
THIS AGREEMENT, WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND BY LENDER, AND
(v) LENDER MAKES NO WARRANTY OR REPRESENTATION EITHER EXPRESS OR IMPLIED, AS TO
THE COLLATERAL, (A) THE CONDITION, FITNESS, DESIGN, QUALITY, CAPACITY,
WORKMANSHIP, OPERATION, AND MERCHANTABILITY OF THE COLLATERAL, (B) ANY OTHER
MATTER WHATSOEVER, IT BEING AGREED THAT ALL SUCH RISKS, AS BETWEEN LENDER AND
BORROWER, ARE TO BE BORNE BY BORROWER, AND THE BENEFITS OF ANY AND ALL IMPLIED
WARRANTIES AND REPRESENTATIONS OF LENDER ARE HEREBY WAIVED BY BORROWER.  Lender
is not responsible or liable for any direct, indirect, incidental, or
consequential damage to, or loss resulting from, the installation, operation, or
use of the Collateral or any product manufactured thereby.  Borrower's recourse
for breach of any representation or warranty of the vendor or supplier is
limited to such vendor or supplier.  Notwithstanding the foregoing, Borrower’s
obligations to make payment or otherwise under this Agreement shall be and are
absolute and unconditional.
 
11.  NATURE OF COLLATERAL.  The Collateral shall remain personal property,
notwithstanding the manner in which it may be affixed to any real
property.  Borrower shall obtain and cause to be recorded, where appropriate, at
its own expense, from each landlord, owner, mortgagee or any person having an
encumbrance or lien upon the real property where the Collateral is located, a
waiver of any lien, encumbrance or interest which such person might have or
hereafter obtain or claim with respect to the Collateral.  Borrower, at its
expense, will protect and defend the title to the Collateral and will otherwise
take all action required to keep the Collateral free and clear of all claims,
levies, liens and encumbrances except for the security interest of
Lender.  Lender assumes no liability and makes no representation as to the
treatment by Borrower of this Agreement, the Collateral, or the payments due
hereunder for financial, accounting or tax purposes.


12.  LENDER'S RIGHT OF INSPECTION.  Lender, or its authorized agents, shall have
the right upon five (5) business days’ prior written notice and during normal
business hours to enter upon the premises where the Collateral is located (to
the extent Borrower can permit) for the purpose of inspection of the Collateral
and for no other purpose.  In no event shall such inspection interfere with
Borrower’s conduct of its business, and Lender or its agents shall at all times
abide by and be subject to Borrower’s normal policies and procedures relating to
third party invitees.


13.  USE OF COLLATERAL.  Borrower represents that it is using the Collateral for
a business or commercial purpose and not for personal, family or household
use.  Borrower shall use the Collateral in conformity with (i) all statutes and
regulations of each governmental authority having jurisdiction over Borrower or
the Collateral and its use; and (ii) all policies of insurance relating to the
Collateral or its use.  In addition, Borrower shall not (i) use the Collateral
in any manner that would impair the applicability of manufacturer's warranties
or render the Collateral unfit for its originally intended use; or (ii) permit
anyone other than authorized and competent personnel to operate the Collateral.


14.  ALTERATIONS.  Without Lender’s prior written consent, which consent shall
not be unreasonably withheld, and except as previously disclosed to the Lender
or its affiliates in connection with plans or specifications regarding
construction activities on the premises, Borrower shall make no material
alterations, modifications or attachments to the Collateral which impair its
economic value, economic and useful life, or functional utility.  Under no
circumstances shall any such alteration, modification or attachment be
encumbered by Borrower or result in the creation of a mechanic's or
materialman's lien, excepting as may arise by operation of law pending payment
within ordinary business terms.


15.  MAINTENANCE AND REPAIRS.  At its expense Borrower shall maintain, operate,
repair and make all modifications to the Collateral in a manner consistent with
Borrower’s general practice and in accordance with good industry practice,
manufacturer’s warranty requirements and specifications and Borrower’s
established operation, maintenance and repair programs, without discrimination
as to such Collateral, so as to keep the Collateral in good working order, and
so as to comply with all applicable laws or applicable governmental actions and
so as not to incur liability (whether or not there is a lack of compliance)
under any environmental law or otherwise account for any release of, or exposure
to, any hazardous material.  Lender shall not be required to maintain, repair or
replace the Collateral or part thereto and Borrower hereby waives the right,
however arising, to (i) require Lender to maintain, repair or replace any of the
Collateral or part thereto, or (ii) make repairs at the expense of Lender
pursuant to any applicable law.  Subject to any applicable confidentiality
requirements imposed by Borrower, Lender may review Borrower's established
operating procedures and maintenance records to assure compliance with this
section. Upon installation, any replacement parts shall be deemed part of the
Collateral.


16.  RISK OF LOSS, DAMAGE AND THEFT.
(a)  Borrower will bear all risk of loss, damage, theft or destruction, partial
or complete, to the Collateral from and after delivery of the Collateral to a
carrier FOB point of origin, whether the terms of shipment require or authorize
the Collateral to be shipped by carrier, to be delivered to Borrower's place or
places of business, or provide that Borrower accept possession of or title to
the Collateral at any other location.  Borrower shall promptly notify Lender of
any theft of or loss or damage to the Collateral.
(b) Neither total nor partial loss of use or possession of the Collateral shall
abate the requirement to make the payments set forth on the applicable Request
For Advance.
(c)  The Collateral shall be deemed subjected to total loss if it has sustained
physical damage and the estimated cost of repair exceeds 75% of its fair market
value on the date of damage.  Borrower's duty to make the payment on the Loan
secured by the Collateral subjected to total loss shall be discharged by paying
to Lender, on demand, all sums due hereunder.  The amount of applicable
insurance proceeds, if any, actually received by Lender shall be subtracted from
the amount for which Borrower is liable under this paragraph 16.
(d)  To the extent commercially reasonable or required to maintain the
Borrower’s business as normally conducted, Borrower shall cause the Collateral
subjected to partial loss to be restored to original capability.  Lender shall,
upon receiving satisfactory evidence of restoration, promptly pay to Borrower,
or such other party as Borrower shall direct, the proceeds of any insurance or
compensation received by Lender, by reason of such partial loss.
(e)  Lender shall not be obligated to undertake the collection of any claim
against any person for either total or partial loss of the Collateral.  After
Borrower discharges its obligations to Lender under either paragraph 16(c) or
16(d) above, Borrower may, for Borrower's own account, proceed to recover from
third parties and shall be entitled to retain any amount recovered.  Lender
shall supply Borrower with any necessary assignment of claim.


17.  INDEMNIFICATION.
(a) Non-Tax Liability.  Borrower agrees to indemnify each of Lender, its
directors, officers and employees and each legal entity, if any, which controls
Lender (the “Indemnified Parties”) and to hold each Indemnified Party harmless
from and against any and all third party claims, damages, losses, liabilities
and expenses (including all reasonable fees and charges of external counsel with
whom any Indemnified Party may consult and all reasonable expenses of litigation
and preparation therefor) which any Indemnified Party may incur in connection
with or arising out of the matters referred in this Agreement or any related
document by any person, entity or governmental authority (including any person
or entity claiming derivatively on behalf of Lender); whether (i) arising from
or incurred in connection with any breach of a representation, warranty or
covenant by Borrower; (ii) the manufacture, installation, use, condition
(including, but not limited to, patent or other defects and whether or not
discoverable by Borrower or Lender), operation, ownership, selection, delivery,
leasing, removal or return of the Collateral (except to the extent removed or
returned by an Indemnified Party or its agents), regardless of where, how or by
whom operated; or (iii) arising out of or resulting from any suit, action,
claim, proceeding or governmental investigation, pending or threatened, whether
based on statute, regulation or order, or tort, or contract or otherwise, before
any court or governmental authority, which arises out of or relates to this
Agreement or any related document; provided, however, that the foregoing
indemnity agreement shall not apply to claims, damages, losses, liabilities and
expenses to the extent attributable to an Indemnified Party’s gross negligence,
willful misconduct or breach of this Agreement or any related document. The
indemnity agreement contained in this Paragraph shall survive the termination of
this Agreement, prepayment of any amounts due and assignment of any rights
hereunder.  Borrower may participate at its expense in the defense of any such
action or claim, and Lender shall not, without Borrower’s express prior written
consent, stipulate or enter into any decree, judgment or other resolution of a
claim that constitutes or has the effect of being an admission of  fault by the
Borrower.
(b)  Direct Tax Costs. Borrower agrees to indemnify, protect, and hold harmless
each Indemnified Party, from and against any and all taxes, license fees,
assessments and other governmental charges, fees, fines or penalties of
whatsoever kind or character and by whomsoever payable, which are levied,
assessed, imposed or incurred during the term of this Agreement, (i) on or
relating to the Collateral, including any tax on the sale, ownership, use,
leasing, shipment, transportation, delivery or operation thereof, (ii) on the
exercise of any option, election or performance of any obligation by Borrower
hereunder, (iii) of the kind generally referred to in items (i) and (ii) above
which may remain unpaid as of the date of delivery of the Collateral to Borrower
irrespective of when the same may have been levied, assessed, imposed or
incurred, and (iv) by reason of all gross receipts and like taxes on or measured
by rents payable hereunder levied by any state or local taxing authority having
jurisdiction where the Collateral is located. Borrower agrees to comply with all
state and local laws requiring the filing of ad valorem tax returns relating to
the Collateral.  Any statements for such taxes received by Lender shall be
promptly forwarded to Borrower.  This subparagraph shall not be deemed to
obligate Borrower to pay (i) any taxes, fees, assessments and charges which may
have been included in the Loan amount financed by Lender as set forth in the
related Request For Advance, other than as payable pursuant to the terms of such
Request For Advance, or (ii) any income or like taxes against Lender on or
measured by the net income from the payments hereunder.  Borrower shall not be
obligated to pay any amount under this subparagraph so long as it shall, at its
expense and in good faith and by appropriate proceedings, contest the validity
or the amount thereof unless such contest would adversely affect the lien or
security interest of Lender on the Collateral or would subject the Collateral to
forfeiture or sale.
(c)  Indemnity Payment.  The amount payable pursuant to subparagraphs 17(a) and
17(b) shall be payable upon demand of Lender accompanied by a statement
describing in reasonable detail such loss, liability, injury, claim, expense or
tax and setting forth the computation of the amount so payable.
(c)  Survival.  The indemnities and assumptions of liabilities and obligations
provided for in this paragraph 17 shall continue in full force and effect
notwithstanding the expiration or other termination of this Agreement.


18.  BORROWER'S ASSIGNMENT.  Without Lender’s prior written consent, which
consent shall not be unreasonably withheld, Borrower shall not assign, bail,
lease, hypothecate, encumber, transfer or dispose of the Collateral or any
interest in this Agreement nor knowingly impair Lender's security interest on
the Collateral. No assignment, whether or not with Lender’s consent, shall
release Borrower, or any guarantor from any of its respective obligations or
otherwise materially adversely affect any rights or remedies of Lender under
this Agreement.  Any attempted assignment without Lender’s written consent shall
be void and of no effect.  Borrower shall not assign this Agreement, nor shall
this Agreement or any rights under this Agreement or in the Collateral inure to
the benefit of any trustee in bankruptcy, receiver, creditor, or other successor
of Borrower whether by operation of law or otherwise.


19.  LENDER'S ASSIGNMENT.  All rights of Lender hereunder, in the payments and
in the Collateral may be assigned, pledged, mortgaged, transferred, or otherwise
disposed of, either in whole or in part, without prior notice to Borrower.  No
such assignee shall be
obligated to perform any duty, covenant, or condition required to be performed
by Lender under the terms of this Agreement unless such assignee expressly
assumes such obligations.  Lender shall remain liable to Borrower hereunder to
perform such duty, covenant, and condition unless such assignee expressly
assumes Lender's obligations, in which event Borrower hereby releases Lender
from such obligations.  Such assignee shall have all rights, powers and remedies
given to Lender by this Agreement, and shall, following written notice to
Borrower of such assignment along with any supporting documentation reasonably
requested by Borrower,  be named as lender loss payee or co-insured under all
policies of insurance maintained pursuant to paragraph 20 hereof.  If Lender
assigns this Agreement or the monies due or to become due hereunder or any other
interest herein, Borrower agrees not to assert against Lender's assignee any
defense, set-off, recoupment, claim or counterclaim which Borrower may have
against Lender under this Agreement or any related agreement.  Subject to
paragraph 18 hereof and this paragraph 19, this Agreement inures to the benefit
of, and is binding upon, the heirs, legatees, personal representatives,
successors and assigns of the parties hereto.


20. INSURANCE.  Borrower will at its own expense insure the Collateral in
compliance with the terms and conditions of the applicable Request For Advance,
in form and in an amount satisfactory to Lender with insurance carriers approved
by Lender.  The proceeds of any insurance claim due to the theft or loss of or
damage to the Collateral shall be applied as provided in paragraph 16 hereof. In
addition to the compliance with the terms and conditions of the applicable
Schedule and the other terms and conditions of this paragraph 20, Borrower shall
comply with the following conditions:
(a)  Borrower, prior to the inception of the term of this Agreement, shall
deliver to Lender all required policies of insurance or, in the alternative,
other proper evidence of insurance, which shall be sufficiently detailed to
advise Lender of all types of coverage and inclusions;
(b)  Borrower shall cause each insurer to agree by endorsement to the policies
that each insurer will give at minimum thirty (30) days' written notice to
Lender before any policy will be altered or canceled for any reason, including,
without limitation, failure of the Borrower to pay premiums;
(c)  All coverage must be in effect upon delivery, or when Borrower assumes the
risk of loss, whichever is earlier, and will provide coverage without geographic
limitation;
(d)  All policies must provide that Lender is an additional insured for all
aspects of general liability insurance, and is lender loss payee for all aspects
of insurance relating to the theft or loss of or damage to the Collateral;
(e)  Borrower will furnish renewal policies or renewal evidence of insurance
listing Lender as an additional insured and lender loss payee, as required by
this Agreement, no later than thirty (30) days prior to the expiration of any
insurance required hereby;
(f)  Borrower appoints Lender its attorney-in-fact to apply any insurance
proceeds received with respect to the Collateral.


21.  FURTHER ASSURANCES.  Borrower agrees that if the location of any Collateral
changes from the location listed in the applicable Request For Advance, or if
Borrower changes its name or form or jurisdiction of organization (or if a
natural person or general partnership, changes his, her or its principal
residence), or establishes a name in which it may do business, Borrower will
promptly notify Lender of the additions or changes. If Lender shall so request,
Borrower shall execute and deliver to Lender such documents, including UCC
financing and continuation statements as Lender shall deem necessary or
desirable for purposes of continuing this Agreement or recording or filing to
protect the interest of Lender in the Collateral.  By its signature hereon,
Borrower hereby authorizes Lender to execute and file against Borrower any such
UCC financing, amendment and continuation statements.  All filing fees and
expenses shall be borne by Borrower. Borrower shall also execute such other
agreements, documents and instruments including schedules, supplements and
assignments as may be reasonably required by Lender to further set forth the
terms hereof and secure the repayment of the Loan and protect Lender’s interest
in the Collateral.


22.  FURNISHING FINANCIAL INFORMATION.   In the event that the following
information is no longer publically available, Borrower shall provide Lender
with the following:
(a)  Within thirty (90) days after the end of each of the first three quarterly
periods of Borrower's fiscal year, a balance sheet, statement of cash flows and
a statement of income of Borrower (“Financial Statements”) as of the close of
such quarterly period from the beginning of the fiscal year to the date of such
statement, prepared in accordance with generally accepted accounting principles,
consistently applied, and in such reasonable detail as Lender may request,
certified as true, complete and correct by an authorized officer of Borrower.
(b)  As soon as practicable, but in any event within ninety (120) days after the
end of each fiscal year, a copy of its annual audited Financial Statements
certified without qualification by  an independent certified public accountant
of recognized standing.
(c)  In a timely manner such Financial Statements, reports and other information
as the Borrower shall send from time to time to its stockholders and/or file
with the Securities and Exchange Commission and/or other materials which Lender
shall reasonably request.


23.  Intentionally omitted.
 
24.  PERFORMANCE OF OBLIGATIONS OF BORROWER BY LENDER.  If Borrower fails to
perform any of its material obligations under this Agreement within twenty (20)
days of written notice of such failure or any lesser period as expressly
provided herein, Lender may perform the same for the account of Borrower without
waiving Borrower's failure as a default.  All sums paid or expense or liability
incurred by Lender in such performance (including reasonable legal fees)
together with interest thereon at the highest contract rate enforceable against
Borrower, but never at a higher rate than fifteen percent (15%) per annum simple
interest, shall be payable by Borrower upon demand as additional sums due as an
Obligation.


25.  EVENTS OF DEFAULT.  Any of the following events or conditions shall
constitute an event of default (“Event of Default”) hereunder and entitle the
Lender, at its option, to avail itself of the remedies more fully set forth in
paragraph 26 hereof:
(a)    Non-payment by the Borrower of any payment or other amount provided for
in this Agreement which continues for a period of seven (7) days following the
date when due;
(b)   Following the lapse of any notice or cure period, Borrower shall (i) fail
to perform any covenant or requirement relating to insurance or
environmental matters; (ii) fail to keep the Collateral free of any claims,
levies, liens and encumbrances; (iii) fail to prevent the Collateral from being
subject to a foreclosure or forfeiture proceeding, execution or attachment; or
(iv) terminate this Agreement or any other Loan Document prior to payment in
full of all amounts due hereunder;
(c)  The filing by or against Borrower of any proceeding in bankruptcy,
receivership, insolvency, reorganization, liquidation, conservatorship, or
similar proceeding (and in the case of any such proceeding instituted against
Borrower, such proceeding is not dismissed or stayed within thirty (30) days of
the commencement thereof, provided that Lender shall not be obligated to advance
additional  funds during such period);
(d)   Borrower shall make an assignment for the benefit of creditors, or any
levy, garnishment, attachment or similar proceedings instituted against any
property of Borrower held by or deposited with Lender;
(e)   A final judgment for the payment of money in excess of $500,000 is
rendered against Borrower, or any attachment proceedings is instituted with
respect to any significant portion of Borrower's assets or property, and the
same shall remain undischarged for a period of thirty (30) days during which
execution shall not be effectively stayed;
(f)   Borrower,  or any affiliate of Borrower, shall default in the payment of
principal and/or interest when due (whether by acceleration or otherwise) or
shall default in the performance of any obligation or indebtedness owed to
Lender or to any subsidiary or affiliate of Lender (whether directly as a lender
to Borrower or as one lender in a bank syndicate agreeing to lend to Borrower or
Borrower’s affiliate, or as holder of a participation in a loan by another
lender to Borrower or Borrower’s affiliate), which obligation shall remain in
default for lack of performance or which indebtedness shall remain unpaid and
unsatisfied following the conclusion of any applicable grace period in respect
to such obligation or indebtedness;
(g)   Borrower shall make any material change in the nature of its business as
carried on as of the date hereof that is likely to materially adversely affect
the value of the Collateral;
(h)  Any event described in subparagraphs 25(c) through 25(g) hereof shall occur
with respect to any guarantor or any other party liable for payment or
performance of this Agreement;
(i)  Any certificate, statement, representation, warranty or financial statement
heretofore or hereafter furnished pursuant to or in connection with this
Agreement by or on behalf of Borrower or any guarantor or other party liable for
payment or performance of this Agreement is false in any material respect at the
time as of which the facts therein set forth were stated or certified, or omits
any substantial contingent or unliquidated liability or claim against Borrower
or any such guarantor or other party, or, upon the date of execution of this
Agreement or any Request For Advance, there shall have been any materially
adverse change in any of the facts disclosed by any such certificate, statement,
representation or warranty, which shall not have been disclosed in writing to
Lender at or prior to the time of execution of this Agreement or such Request
For Advance;
(j)  An event of default shall have occurred under any other agreement wherein
the Lender or any affiliate of the Lender is, at the time of such default, the
“Lender” or “Lessor” and the Borrower or any affiliate of the Borrower is the
“Borrower” or “Lessee”.
(k)  The Borrower shall fail to perform any non-monetary covenant, obligation,
term or condition of this Agreement or any other Loan Document not described in
this Paragraph 25 which failure continues for a period of thirty (30) days
following the earlier of the date when Borrower became aware of such failure or
the date of written notice thereof to Borrower by Lender.


26.  REMEDIES. Upon the happening of any Event of Default hereunder, the rights
and duties of the parties shall be as set forth in this Section.  Lender may
elect, in its sole discretion, to do one or more of the following upon the
occurrence of an Event of Default, and at any time thereafter:
(a)  Lender may demand that Borrower deliver the Collateral to Lender at
Lender’s normal place of business for delivery of such Collateral whereupon
Borrower shall promptly deliver the Collateral to Lender at that place or those
places reasonably designated by Lender.  If Borrower does not so deliver the
Collateral, Borrower shall make the Collateral available for retaking and
authorizes Lender, its employees and agents, upon reasonable prior written
notice, to enter the premises of Borrower and any other premises (insofar as
Borrower can permit) for the purpose of retaking.  In no event shall such
retaking involve a breach of peace or of Borrower’s operations that do not
involve such Collateral, and Lender shall be solely responsible for all claims
for injuries to persons or property suffered through or loss caused by
retaking.  Any repossession accomplished under this paragraph 26 shall not
release Borrower from liability for damages of Lender sustained by reason of
Borrower's default hereunder.
(b)  Lender may revoke Borrower's privilege of making payments in installments
causing acceleration of all remaining payments through the remaining term of
this Agreement, and, upon Lender's demand, as liquidated damages, and not as a
penalty, Borrower shall promptly pay to Lender the aggregate of (i) all
payments, principal and interest, accrued and unpaid prior to the date of such
Event of Default, (ii) all future payment due through the end of the term of
this Agreement or through the end of any extension thereof, as the case may be,
(iii) all reasonable costs and expenses incurred by Lender in the repossession,
recovery, storage, repair, inspection, appraisal, refurbishing, sale, release or
other disposition of the Collateral, and (iv) reasonable attorney's fees and
costs, including any fees or costs incurred by Lender in defending any action
relating to this Agreement or participating in any bankruptcy or insolvency
proceeding to which Borrower is a party, or otherwise incurred due to Borrower's
default. In the event that any court having jurisdiction shall determine that in
calculating damages hereunder as a result of a default by Borrower that sums
payable in the future under the Agreement must be discounted to present value,
the discount rate to be applied in such case shall equal the discount rate of
the Federal Reserve Bank of Cleveland then in effect on the earlier of the date
of entry of judgment on such claim or the date of payment of such sum by
Borrower.
(c)  In its sole discretion, Lender may sell the Collateral or any part thereof,
at public auction or by private sale or lease at such time or times and upon
such terms as Lender may determine, free and clear of any rights of Borrower
and, if notice thereof is required by law, any notice in writing of such sale or
Agreement by Lender to Borrower given not less than ten (10) days prior to the
date thereof shall constitute reasonable notice thereof to Borrower.  All
proceeds of the sale less (i) all expenses incurred in retaking the Collateral,
making necessary repairs to the Collateral and enforcing this Agreement, (ii)
all direct damages that Lender shall have sustained by reason of Borrower's
default, and (iii) reasonable attorney's fees and expenses shall be credited
against Borrower's liability hereunder as and when received by Lender.  Sums in
excess of Borrower's liability shall belong to Borrower.  Borrower shall be
liable for any deficiency.
(d)  The provisions of this paragraph 26 shall not prejudice Lender's right to
recover or prove damages for unpaid amounts accrued prior to default, or bar an
action for a deficiency as herein provided, and the bringing of an action with
an entry of judgment against Borrower shall not bar Lender's right to repossess
any or all of the Collateral.
(e)   Lender's remedies shall be available to Lender's successors and assigns,
shall be in addition to all other remedies provided to it under the Uniform
Commercial Code (specifically, the remedies set forth in 13 Pa. C.S. §§
2A523(a), (b) and (c)) or by any other applicable law, and may be exercised
concurrently or consecutively. BORROWER WAIVES ANY AND ALL RIGHTS TO NOTICE AND
TO JUDICIAL HEARING WITH RESPECT TO THE REPOSSESSION OF THE COLLATERAL BY LENDER
IN THE EVENT OF A DEFAULT HEREUNDER BY BORROWER.


27.  BORROWER REPRESENTATIONS AND WARRANTIES.  In order to induce Lender to
enter into this Agreement and to make the Loan to Borrower, Borrower represents
and warrants, as of the date hereof, and as of the date of execution of any
Request For Advance hereunder, that:
(a)    The Borrower is duly organized or incorporated, validly existing and in
good standing under the laws of the State of its incorporation or organization
and has the power and authority to own and operate its assets and to conduct its
business as now or proposed to be carried on, and is duly qualified, licensed
and in good standing to do business in all jurisdictions where its ownership of
property or the nature of its business requires such qualification or
licensing.  The Borrower and the Guarantor are each duly authorized to execute
and deliver the Loan Documents executed by it, all necessary action to authorize
the execution and delivery of the Loan Documents has been properly taken, and
the Borrower is and will continue to be duly authorized to borrow under this
Agreement and to perform all of the other terms and provisions of the Loan
Documents.
(b)  There are no actions, suits, proceedings or governmental investigations
pending or, to the knowledge of the Borrower, threatened against the Borrower,
which could result in a material adverse change in its business, assets,
operations, condition (financial or otherwise) or results of operations and
there is no basis known to the Borrower for any action, suit, proceeding or
investigation which could result in such a material adverse change.
(c)  There does not exist any Event of Default under this Agreement or any
default or violation by the Borrower of or under any of the terms, conditions or
obligations of:  (a) its articles or certificate of incorporation, regulations
or bylaws if the Borrower is a corporation or its other organizational documents
as applicable; (b) any indenture, mortgage, deed of trust, franchise, permit,
material contract, material agreement, or other instrument to which it is a
party or by which it is bound; or (c) any law, ordinance, regulation, ruling,
order, injunction, decree, condition or other requirement applicable to or
imposed upon it by any law, the action of any court or any governmental
authority or agency; and the consummation of this Agreement and the transactions
set forth herein will not result in any such default or violation or Event of
Default.
(d)  Under the laws of the state(s) in which the Collateral is to be located,
the Collateral consists solely of personal property.
(e)  The financial statements of Borrower (copies of which have been furnished
to Lender) have been prepared in accordance with generally accepted accounting
principles consistently applied, and accurately and completely present
Borrower's financial condition and the results of its operations as of the date
of and for the period covered by such statements, and since the date of such
statements there has been no material adverse change in such conditions or
operations.
(f)  The address stated on page one of this Agreement is the principal office of
Borrower and the place where all books and records concerning the Collateral are
kept; the address set forth on the applicable Request For Advance is the
location at which the applicable Collateral is kept; and Borrower does not
conduct business under a trade, assumed, or fictitious name.


28.  GOVERNING LAW AND JURISDICTION.  This Agreement has been delivered and
accepted and will be deemed to be made in the State of Maryland.  THIS AGREEMENT
AND ALL AGREEMENTS, INSTRUMENTS AND DOCUMENTS HERETOFORE, NOW OR HEREAFTER
EXECUTED BY BORROWER AND DELIVERED TO LENDER RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY WILL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF MARYLAND, EXCLUDING ITS CONFLICT OF LAWS RULES. Borrower hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
in the county or judicial district of the State of Maryland; provided that
nothing contained in this Agreement will prevent Lender from bringing any
action, enforcing any award or judgment or exercising any rights against
Borrower individually, against any security or against any of Borrower’s
property within any other county, state or foreign or domestic
jurisdiction.  Lender and Borrower agree that the venue provided above is the
most convenient forum for both parties.  Borrower waives any objection to venue
and any objection based on a more convenient forum in any action instituted
under this Agreement.


29.   NOTICES.  All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt.  Notices may be given in any manner to which
the parties may separately agree, including electronic mail; provided that
Notices relating to any Event of Default shall not be given by electronic mail.
Without limiting the foregoing, first-class mail, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this paragraph.


 30.  MISCELLANEOUS 
(a)  In this Agreement, unless Lender and Borrower otherwise agree in writing,
the neuter gender includes the masculine and feminine; the singular includes the
plural and the plural the singular; the word “or” shall be deemed to include
“and/or”; and the words “including”, “includes” and “include” shall be deemed to
be followed by the words “without limitation”.  Whenever the word Lender is used
herein, it shall include all assignees of Lender.  If there is more than one
Borrower named in this Agreement, the liability of each shall be joint and
several.
(b)   Reference to agreements and other contractual instruments shall be deemed
to include all subsequent amendments and other modifications to such
instruments, but may to the extent such amendments and other modifications are
not prohibited by the terms of this Agreement.  Section headings in this
Agreement are included for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.  Unless otherwise
specified by this Agreement, all accounting terms shall be interpreted and all
accounting determinations shall be in accordance with GAAP.
(c)  Time is of the essence in the performance of this Agreement and each and
all of its provisions.
(d)  If any provision of this Agreement is held invalid or unenforceable, the
remaining provisions will not be affected thereby, and to this end, the
provisions of this Agreement are declared severable.
(e)  If there is any conflict between the terms of any Request For Advance and
this document, or between any Request For Advance and any other documents, the
terms of the Request For Advance shall control.
(f)  Borrower will reimburse Lender for Lender’s expenses (including the
reasonable fees and expenses of Lender’s outside counsel) in connection with any
amendments or modifications to this Agreement or any other Loan Document, and in
connection with any collection or enforcement actions hereunder or thereunder.
(g)  This Agreement, the Requests For Advance, and any other Loan Documents
executed and delivered pursuant hereto or thereto constitute the entire
agreement between Lender or Borrower with respect to the Collateral and the
subject matter of this Agreement and supersede all other prior agreements and
understandings whether oral or written between the parties with respect to the
subject matter hereof.  This Agreement may not be changed, waived, amended or
terminated except by written agreement signed by both Lender and Borrower,
except that Lender may insert on the applicable Request For Advance the serial
numbers of the Collateral after delivery thereof.  No express or implied waiver
by Lender of any Event of Default hereunder shall in any way be, or be construed
to be, a waiver of any future and/or subsequent Event of Default whether similar
in kind or otherwise but shall be effective only in the specific instance and
for the purpose for which given.  No Notice to Borrower in any case will entitle
Borrower to any other or further Notice in the same, similar or other
circumstances.
(h)  Borrower hereby authorizes Lender to make appropriate announcements of the
lending arrangements entered into between Lender and Borrower, including but not
limited to announcements which are commonly known as tombstones, in such
publications and to such selected parties as Lender deems appropriate in its
sole and absolute discretion.  Borrower shall not issue any press release or
other public disclosures, whether written or oral, of the existence or terms of
this Agreement without Lender’s prior written consent; provided, that the
foregoing shall not prohibit Borrower from making any disclosures to or filings
with any governmental authority, or from disclosing this Agreement to Borrower’s
accountants, attorneys and other agents or to Borrower’s lenders, or from
reflecting the terms of this Agreement in any financial statements or reports
made public in the ordinary course of Borrower’s business.


31.  COUNTERPARTS.  This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.


32.  WAIVER OF JURY TRIAL.  EACH OF LENDER AND BORROWER HEREBY WAIVES ANY RIGHT
TO DEMAND A JURY TRIAL WITH RESPECT TO ANY ACTION OR PROCEEDING INSTITUTED BY
LENDER OR BORROWER IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION RELATED
HERETO.  BORROWER AND LENDER ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.


Borrower acknowledges that it has read and understood all the provisions of this
Agreement, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE TO FOLLOW]












 
 

--------------------------------------------------------------------------------

 


 


WITNESS the due execution hereof with the intent to be legally bound.


WITNESS/ATTEST:
BORROWER: EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC





By:    /s/ Lisa
Richardson                                                                           By:
/s/ Kirsten
Noerr                                                                 (SEAL)


Name:    Lisa
Richardson                                                                           Name:
  Kirsten Noerr 


Title: Senior Director,
Treasury                                                                                               
Title:    VP
Finance                                                                














WITNESS/ATTEST:
BORROWER:  EMERGENT BIOSOLUTIONS INC.





By:    /s/ Lisa
Richardson                                                                                                         By:
  /s/ Kirsten
Noerr                                                                 (SEAL)


Name:   Lisa
Richardson                                                                           Name:
  Kirsten Noerr 


Title:   Senior Director,
Treasury                                                                                            
Title:   VP
Finance                                                                




















LENDER:
PNC EQUIPMENT FINANCE, LLC




By:    /s/ Theresa M.
Woodman                                                                 (SEAL)


Name:   Theresa M.
Woodman                                                                           


Title:   Assistant Vice
President                                                                           






Loan & Security Agreement.doc  Rev. 3/01

Loan and Security Agreement – Rev. 4/07 (3/01)
 
 

--------------------------------------------------------------------------------

 
